DETAILED ACTION
Claims 1-19 have been examined and are pending.
There are no canceled, nor new claims.
Applicant’s amendment necessitates a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment with arguments, see pages 9 and 10, filed 1/2/2021, with respect to the rejections of claims 1-11 and 16-19 under 35 U.S.C. 102; and the rejection of Claims 12-15 under 35 U.S.C. 103 have been fully considered and are persuasive in part. Specifically, the data center in Sarva et al. does not execute on a single host computer. Applicant’s other arguments merely state that Savra et al. do not teach certain elements, but by mere allegation alone, without supporting argument. Nonetheless, because of the “single host computer” amendment, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Sarva et al. and Frenkel et al., necessitated by amendment.
As to Applicant’s arguments regarding the lengthy IDS submissions
It is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 forms, the examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review is made of the cited references.
An applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Emphasis in original). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. Fl- 1972).

Information Disclosure Statement
Examiner understands Applicant’s duty of disclosure. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in the case. By initialing each of the cited references on the accompanying 1449 the examiner invites the applicant to identify specific references submitted and provide pinpoint citations to areas that the applicant believes may need closer scrutiny.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure is silent on the limitations being executed on a single host computer. The term “single” appears is several places in the specification, but only with regard to headers, tunnels, service nodes, 4-bit fields, service chains, APIs, processors, and tenant environments. Examiner also searched for the terms “solo”, “sole”, and “one.” While searching for “one”, Examiner found the closest to perhaps supporting the “single host computer” in ¶[00216], which discusses that “several operations that the network managers and controllers … can be implemented by one or more standalone servers.” Applicant is requested to clarify where support is found in the original disclosure for each of the independent claim limitations being performed by a “single host computer.”

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0204492 A1 (Sarva et al.), in view of US 2014/0149696 A1 (Frenkel et al.).

As to Claim 1, Sarva et al. disclose a method of performing services for a data message flow associated with a machine, the method comprising: 
on a host computer (Sarva et al. disclose the Network Controller 24 as part of the Data Center 10 – Fig. 1): 
configuring at least one service insertion module (i) to receive the data message flow, (ii) to identify a set of one or more services that a set of one or more service nodes have to perform on the data message flow (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]), and (iii) to identify a network address of a next-hop service node in the set of service nodes (Sarva et al. recite “Network controller 24 also sends configuration messages 27 to gateway 14 to program the first virtual network address as a next hop address for packet flows mapped to service chain 34” - ¶ [0070]); and 
configuring at least one service transport module to receive, from the service insertion module, the data message flow and service identifying data that identifies the set of services (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]), and to format the data message flow for forwarding to the identified next-hop service node (Sarva et al. disclose the Gateway controlled by the Network Controller sending load balance packet flows {formatted to be a load balanced chunk and formatted with the next-hop indicated so that the packet next destinations are identified} to service nodes - ¶ [0010]).
Sarva et al. do not explicitly disclose their data center 10 as being a single host computer, however do mention in the background section that “Virtualized data centers are becoming a core foundation of the modern information technology (IT) infrastructure. In particular, modern data centers have extensively utilized virtualized environments in which virtual hosts, also referred to herein as virtual execution elements, such virtual machines or containers, are deployed and executed on an underlying compute platform of physical computing devices.” - ¶ [0003].   Therefore Sarva et al. do disclose datacenters as being comprised of virtual machines. Frenkel et al., CPC classified in the same class as this application, namely G06F9/45558, and is therefore analogous art, disclose
a plurality of virtual machines executing a data center on a single physical hardware computer (Frenkel et al. disclose a plurality of virtual machines executing a data center on a single physical computer - ¶ [0020] and Fig. 1, elements 125, 126, 127, 122 and 120)
It would have been obvious to one of ordinary skill in the art to combine a plurality of virtual machines executing a data center on a single physical hardware computer, taught by Frenkel et al., with the data center comprised of virtual hosts, taught by Sarva et al., in order to track the performance metrics of the hardware deployed (Frenkel et al. - ¶ [0020]).

As to Claim 2, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the configured service insertion module identifies the set of services by identifying, in an encapsulating header of a data message that is part of the data message flow, a service path identifier that identifies a service path that includes the set of service nodes (Sarva et al. disclose the tunnel encapsulation header - ¶ [0091]).

As to Claim 3, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the configured service insertion module identifies the set of services by matching a set of attributes associated with the data message flow with a service insertion rule that identifies the set of one or more services (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]. Identifying processing loads for load balancing necessarily involves looking at load sizes {attributes} and follows load balancing rules).

As to Claim 4, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 3, 
wherein the service insertion rule provides a service chain identifier that identifies a service chain that comprises the set of services (Sarva et al.  – Abstract and Title).

As to Claim 5, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 3, 
wherein the service insertion rule provides a service identifier for each service in the set of services (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]. Identifying routing of processing loads for load balancing necessarily involves which servers will be performing the load balancing).

As to Claim 6, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, wherein 
configuring the service insertion module comprises configuring the service insertion module to specify service identifying parameters to store in a first encapsulation header for encapsulating the data messages of the flow (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]; and Sarva et al. disclose the tunnel encapsulation header - ¶ [0091]); and 
configuring the service transport module comprises configuring the service transport module to specify network address of the next-hop service node to store in a second encapsulation header for encapsulating the data messages of the flow (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]; and Sarva et al. disclose the tunnel encapsulation header including source and destination addresses - ¶ [0091]).

As to Claim 7, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, wherein 
configuring the service insertion module comprises configuring the service insertion module to specify service identifying parameters to store in an encapsulation header for encapsulating the data messages of the flow (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]; and Sarva et al. disclose the tunnel encapsulation header including source and destination addresses {parameters}- ¶ [0091]); and 
configuring the service transport module comprises configuring the service transport module to modify the encapsulation header to store the network address of the next-hop service node (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]; and Sarva et al. disclose the tunnel encapsulation header including source and destination addresses {parameters}- ¶ [0091]).

As to Claim 8, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the machine executes on the host computer, and the machine is a virtual machine or a container (Sarva et al. – Abstract; and Sarva et al. disclose the liveness control signaling – Figure 1, elements 31A and 31B exchanged between virtual router elements 21. Virtual routers are part of the virtual machines - ¶ [0039]).

As to Claim 9, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, wherein 
the host computer is a first host computer on which one of the service nodes executes to process the data message flow (Sarva et al. disclose the Network Controller 24 as part of the Data Center 10 – Fig. 1), and 
the machine executes on a second host computer (Sarva et al. disclose the load balancing servers 12 separate from network controller 24 – Figure 1).

As to Claim 10, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 9, 
wherein the service node executing on the first host computer is a service virtual machine or a service container (Sarva et al. disclose the liveness control signaling – Figure 1, elements 31A and 31B exchanged between virtual router elements 21. Virtual routers are part of the virtual machines - ¶ [0039]).

As to Claim 11, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 9, 
wherein configuring the service insertion module to identify the set of services comprises configuring the service insertion module (i) to identify a service path through the set of service nodes by using a service identifier embedded with at least one data message in the flow, and (ii) to use the service node executing on the first host computer to perform one of the services associated with the identified service path (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]; and Sarva et al. disclose the tunnel encapsulation header including source and destination addresses {parameters}- ¶ [0091]).

As to Claim 16, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the service insertion module performs liveness control signaling with at least one service node executing on the host computer, in order to ensure that the service node is operational (Sarva et al. disclose the liveness control signaling – Figure 1, elements 31A and 31B exchanged between virtual router elements 21).

As to Claim 17, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the service transport module performs a MAC redirect operation to forward the data message flow to the next-hop service node (Savra et al. - ¶ [0028]).

As to Claim 18, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the service transport module forwards the data message flow to the next-hop service node by specifying a layer 3 network address associated with the next- hop service node in an encapsulating header for the data message flow (Sarva et al. - ¶ [0022]).

As to Claim 19, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the service transport module forwards the data message flow to the next-hop service node with an encapsulating header that stores (i) a network address associated with the next-hop service node and (ii) data that describes the set of services to perform on the data message flow (Sarva et al. disclose the load balancing {service} servers {service nodes} 16A, 12B, 12C, and 12N receiving packet flows and processing loads, said receipt of packet flows directed by Gateway 14 {transport module} based on instruction {service insertion module as configuration messages 27} from Network Controller 24 which are all part of the DataCenter 10 – Figure 1 and ¶¶ [0010, 0070]; and Sarva et al. disclose the tunnel encapsulation header including source and destination addresses {parameters}- ¶ [0091]).


As to Claim 12, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, wherein 
the host computer is a first host computer on which the machine and a first service node executes (Sarva et al. disclose the Network Controller 24 as part of the Data Center 10 – Fig. 1), 
at least a second service node executes on a second host computer (Sarva et al in the Abstract disclose the DataCenter as being a host; and also in the background section ¶ [0002] discloses that more sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting locations. Therefore, it would have been obvious to one of ordinary skill to expand the infrastructure to a plurality of hosts in disparate locations, motivated by servicing worldwide customers.), and 
the service transport module is part of a service transport layer that comprises a plurality of service transport modules executing on a plurality of host computers (Sarva et al in the Abstract disclose the DataCenter as being a host; and also in the background section ¶ [0002] discloses that more sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting locations. Therefore, it would have been obvious to one of ordinary skill to expand the infrastructure to a plurality of hosts in disparate locations, motivated by servicing worldwide customers.), 
configuring the service transport module comprises configuring the service transport modules to encapsulate data messages in the flow when delivering the data message to a next-hop service node that is on a different host computer than the service insertion module and to forego encapsulating the data messages in the flow when delivering the data messages to a next-hop service node that is on the same host computer as the service insertion module (Sarva et al in the Abstract disclose the DataCenter as being a host; and also in the background section ¶ [0002] discloses that more sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting locations. Therefore, it would have been obvious to one of ordinary skill to expand the infrastructure to a plurality of hosts in disparate locations, motivated by servicing worldwide customers.).

As to Claim 13, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 1, 
wherein the service insertion module executing on the host computer implements a service insertion layer with service insertion modules executing on other host computer in order to segregate the service nodes from a service transport layer implemented between the service transport module executing on the host computer and the service transport modules executing on other host computers (Sarva et al in the Abstract disclose the DataCenter as being a host; and also in the background section ¶ [0002] discloses that more sophisticated data centers provide infrastructure spread throughout the world with subscriber support equipment located in various physical hosting locations. Therefore, it would have been obvious to one of ordinary skill to expand the infrastructure to a plurality of hosts in disparate locations, motivated by servicing worldwide customers).

As to Claim 14, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 13, 
wherein the segregation allows the service nodes to operate with more security (Sarva et al. disclose the containers to become platform independent and hence more secure - ¶¶ [0006-0007]).

As to Claim 15, the combination of Sarva et al. and Frenkel et al. discloses the method of claim 13, 
wherein the segregation prevents the service nodes from having access to parameters for establishing the service transport layer (Sarva et al. disclose the containers to become platform independent and hence more secure - ¶¶ [0006-0007]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456